          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

            v.
                                                                No. 1:19-cr-10080-NMG
 DAVID SIDOO et al.,

            Defendants.


             DEFENDANT JOHN WILSON’S REPLY BRIEF IN SUPPORT OF HIS
                  MOTIONS TO SEVER, TO DISMISS, AND TO STRIKE

          Defendant John Wilson submits this reply in further support of his motions to sever, to

dismiss, and to strike (ECF Nos. 992, 993, 994). In its opposition to these motions (ECF No.

1135), the government: rebuts none of the reasons why a severed trial of Wilson alone would

promote fairness and efficiency; concedes that the charged substantive offenses are factually

impossible; and generally resists Wilson’s motions by insisting on the implausible theory that

Wilson and hundreds of other individuals took part in a single, overarching, nationwide

conspiracy. The Court should grant Wilson’s three motions.

                                         MOTION TO SEVER

          The government’s Opposition brief does not deny the facts described in Wilson’s opening

memorandum. Those facts make clear that severance would contribute to both fairness and

efficiency.

          The government’s arguments otherwise arise from its fixation on conceptualizing this

case as an “overarching,” “nationwide” conspiracy. 1 It is that attitude that produces the




    1
     See, e.g., Press Release, U.S. Att’y’s Office, Dist. of Mass., Arrests Made in Nationwide
College Admissions Scam, https://www.justice.gov/usao-ma/pr/arrests-made-nationwide-
college-admissions-scam-alleged-exam-cheating-athletic (Mar. 12, 2019).


 AMERICAS 102774847
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 2 of 10



tautological assertion that “virtually all the evidence” involving any defendant is “independently

admissible” against Wilson. Opp’n 7. In truth, the Indictment reveals that Wilson’s two

engagements of Singer had no connection to Singer’s work with any other parents; the

Indictment does not identify a single act concerning another parent that—even according to the

government—Wilson agreed to. Common sense, too, belies the idea that Wilson agreed with

other parents to fraudulently facilitate the college admissions of those other parents’ children, or

that other parents agreed to commit fraud in service of Wilson’s children’s applications.

Accordingly, at a trial of Wilson alone, evidence regarding conduct that Wilson undisputedly did

not commit, did not agree to, and did not know about would be properly excluded under Federal

Rules of Evidence 401 and 403.

          In any event, the counterintuitive fiction of a single, nationwide conspiracy does not bind

the Court’s discretionary severance determinations. See United States v. Leichter, 160 F.3d 33,

35 (1st Cir. 1998) (discussing the District Court’s “power to order separate trials ‘ . . . as an

aspect of its inherent right and duty to manage its own calendar’” (quoting United States v. Gay,

567 F.2d 916, 919 (9th Cir. 1978))). A more realistic analysis supports severance because the

allegations, evidence, and legal theories concerning Wilson differ in detail and in nature from

those concerning other defendants. See ECF No. 995, at 2-10, 12-15 (“Wilson Mem.”). The

following paragraphs reiterate the key distinctions.

          First, the Indictment emphasizes the contacts and financial dealings between Singer and

Donna Heinel, whom the Indictment mentions 25 times. Heinel is irrelevant to Wilson’s

conduct, and would not need to be discussed at his trial; when Wilson made his donation to USC




 AMERICAS 102774847                                2
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 3 of 10



water polo—which the university acknowledged with a written thank you note—Singer had not

even met Heinel. 2

          Second, Heinel’s conduct ultimately veered away from the pattern of donations to

programs that Singer described to parents such as Wilson. As the government concedes,

“Wilson’s money went to a USC athletic program,” Opp’n 8, and Singer never suggested any

contrary plan to Wilson. By contrast, the Indictment alleges that Heinel accepted personal

payments from Singer. Indictment ¶¶ 119, 121. The government’s effort to minimize the

importance of that distinction is disingenuous given (a) the Indictment’s specific references to

payments into Heinel’s pocket (id.); (b) the Indictment’s repeated allegation that the defendants

agreed to “enrich[] . . . the recipients of the bribes” (id. ¶¶ 65, 280) 3; (c) the government’s

recently disclosed belief that, to obtain evidence of a crime, it needed Singer to discuss “a

‘payment’ to a ‘coach’” in calls with parents (ECF No. 1104, at 3-4, 9); and (d) the government’s

resulting “[l]oud and abrasive” browbeating of Singer “to tell a fib and not restate what [he] told

[his] clients as to where [their] money was going[—]to the program not the coach[—]and that it

was a donation [not] a payment” (ECF No. 972-1).

          The distinction between a donation to the alleged victim (here, USC) and a payment to

the pocket of a “rogue employee” is central to the legal definition of a bribe (see ECF No. 1038);

to the government’s likelihood of proving a “bad purpose, either to disobey or disregard the




    2
     The government states that “Wilson’s arrangement with Vavic . . . eventually led Singer to
Heinel.” Opp’n 7. That is both irrelevant—because it has no bearing on guilt or innocence—and
incorrect: Singer came into contact with Heinel, in mid-2015, not through Vavic but through
USC Athletic Director Pat Haden. See ECF No. 995-4.
    3
     The Indictment’s allegations regarding Singer’s payments to Heinel and the defendants’
alleged intent to “enrich” her are perplexing given the government’s recent admission that none
of Singer’s clients “understood Heinel to be personally pocketing money.” ECF No. 1104, at 8.


 AMERICAS 102774847                                3
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 4 of 10



law” 4; to its likelihood of proving “wrongful, immoral, depraved, or evil” behavior 5; and to the

overall venality of the conduct presented to the jury. Indeed, the government has not cited a

single decision in which money provided 100% to a “victim” employer, for one of the

employer’s lawful operations (here, the water polo program), was deemed a “bribe” that

defrauded the employer-victim. A trial of Wilson should not be infected by the (likely extensive)

evidence regarding Heinel and Singer’s payments to her.

          Third, the government misses the point when it asserts that Wilson was not “the only

defendant whose child actually played the sport.” Opp’n at 6. The charges against the

defendants require proof of willful, knowing, materially false representations intended to defraud

the universities. 1st Cir. Pattern Jury Instructions § 4.18.134. Wilson’s son was not only a high-

caliber water polo player; he also—alone among the children of the indicted defendants—joined

and contributed to the college athletic team to which he was recruited. That is the context in

which the government must persuade a jury that Wilson possessed the requisite intent to defraud

USC through material falsehoods. It would be unfairly prejudicial, as well as inefficient, for the

government to sway Wilson’s jury through evidence regarding parents alleged to have known

that, though their children applied as athletes, they never went on to play (and never intended to

do so).

          Fourth, the government does not meaningfully dispute that the specific facts and

allegations concerning Wilson would inject unnecessary complications into a joint mega-trial,

likely increasing the length of that trial by 5-6 days dedicated to Wilson-specific evidence.

There is no rational reason to burden a multi-defendant trial with evidence regarding the



    4
        1st Cir. Pattern Jury Instructions § 4.18.134 (defining “willfully”).
    5
        Arthur Andersen LLP v. United States, 544 U.S. 696, 705 (2005) (defining “corruptly”).


 AMERICAS 102774847                                 4
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 5 of 10



practices of USC’s water polo program; evidence regarding Wilson’s son’s stellar water polo

credentials and water polo career at USC; testimony from multiple witnesses about Wilson’s

2014 tax return and general tax-related practices; time-consuming analysis of the more-than-a-

dozen lengthy recordings of telephone calls Singer had with Wilson while he was cooperating

(should the Court decline to suppress them); testimony regarding the circumstances through

which the government created those recordings (again, should the Court decline to suppress

them), including an unrecorded, exculpatory “kick off” call with Wilson that the government has

taken pains to obscure (see ECF No. 1184); other evidence relating to the substantive counts

against Wilson alone; and jury instructions concerning both the tax count and the substantive

counts.

          For these reasons, a short, severed trial of Wilson alone—likely 9-11 days long—would

best serve both the interests of justice and the Court’s trial docket. See Leichter, 160 F.3d at 35. 6

                                        MOTION TO DISMISS

          The government concedes that the substantive charges it piled on against Wilson (Counts

Six, Eight, Nine, Eleven, and Twelve) were factually impossible, because the government

orchestrated the conduct at issue from the outset. 7 The arguments that the government offers to

rescue those charges are unpersuasive.




    6
     The government states repeatedly that a severed trial “would heighten the risk of
inconsistent verdicts.” Opp’n 1, 5. But even where the government charges conspiracy, it is
almost never truly “inconsistent” for juries to acquit one defendant and convict another. See
United States v. Bucuvalas, 909 F.2d 593 (1st Cir. 1990).
    7
     The defendants have jointly moved to dismiss the conspiracy counts (Counts One, Two, and
Three). See ECF Nos. 1037, 1039, 1041. The reasons presented in those motions similarly
mandate dismissal of the substantive counts against Wilson, because the wires and payments
charged in those counts concerned no “bribe,” and sought no “property,” within the legal
meanings of those terms. See Wilson Mem. 16-18; ECF Nos. 1038, 1042.


 AMERICAS 102774847                               5
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 6 of 10



          The government begins by citing commonplace propositions about elements that wire

fraud and federal program bribery do not require: wire fraud does not require the “success . . . of

a scheme,” and federal program bribery can be committed through an “offer” of a bribe, even if

the “official [does] not accept that offer.” Opp’n at 10, 11 (quoting United States v. Aigbevbolle,

827 F.2d 664, 666 (10th Cir. 1987), and United States v. Ring, 706 F.3d 460, 467 (D.C. Cir.

2013)). But the flaw in the Indictment is not that the “scheme” ultimately failed, or that a

targeted bribe-taker ultimately refused to “accept.” The problem here is that the crime was

impossible from the get-go—it was a government-propelled investigative artifice.

          Impossibility is a distinct, complete defense to substantive charges, as the cases cited in

Wilson’s opening brief demonstrate. For instance, in United States v. Petit, the problem was not

that the defendants did not ultimately receive stolen property, but that it was never possible for

them to do so, because the property had already been commandeered by a government sting

operation (and thus was not “stolen”). 841 F.2d 1546, 1549 (11th Cir. 1988). And in United

States v. Jannotti, the district court was correct to dismiss substantive Hobbs Act counts, not

because the bribe payments did not ultimately affect U.S. commerce, but because the

fictitiousness of a government-contrived scheme meant “there was no possibility,” from the

outset, of completing that offense. 673 F.2d 578 (3d Cir. 1982) (emphasis added).

          Jannotti is especially instructive, because the Hobbs Act offense charged there is

essentially a bribery charge, akin to federal program bribery and honest-services fraud after

Skilling. See Wilkie v. Robbins, 551 U.S. 537, 541 (2007) (“At common law, extortion by the

public official was the rough equivalent of what is now described as ‘taking a bribe.’”). In the

instant case, as in Jannotti, the “scheme,” the “agent of an organization,” and the “business,




 AMERICAS 102774847                                 6
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 7 of 10



transaction, or series of transactions” alleged in the Indictment were all “entirely fictitious”—the

same circumstances that, according to the Third Circuit, warranted dismissal. 673 F.2d at 590.

          The remainder of the government’s argument is, essentially, that the charged substantive

offenses are essentially “inchoate” crimes, and as such are beyond the reach of the impossibility

defense. Opp’n 10. That position is both troubling and novel: troubling, because it would mean

that the government can charge conspiracies as substantive offenses at its whim; and novel,

because the First Circuit has never so held. 8 Indeed, the case law of the Supreme Court, that of

the First Circuit, and the First Circuit’s Pattern Jury Instructions specifically call out

“conspiracy” and “attempt” as the inchoate offenses impervious to the impossibility defense.

See, e.g., United States v. Jimenez Recio, 537 U.S. 270, 274-75 (2003); United States v. Zhen

Zhou Wu, 711 F.3d 1, 25 (1st Cir. 2013); 1st Cir. Pattern Jury Instructions § 4.18.00 cmt.4

(“factual impossibility” is not a defense to “the charge of attempt”); id. § 4.18.371(a) cmt.8

(“[i]mpossibility is not a defense” to conspiracy). Defense counsel is not aware of any First

Circuit decision holding that impossibility is not a valid defense to a substantive charge.

          Accordingly, the Court should dismiss the substantive counts.

                                         MOTION TO STRIKE

          Wilson’s third motion seeks to strike the Indictment’s allegations concerning Wilson’s

communications with Singer in 2018-2019 (¶¶ 238-44), by which time Singer was a government



    8
     The government cites two First Circuit cases in support of its position. But in United States
v. Prange, 771 F.3d 17 (1st Cir. 2014), the impossibility defense was neither presented nor
discussed. In United States v. Potter, 463 F.3d 9 (1st Cir. 2006), none of the conspirators was a
government agent, and again “[n]o impossibility defense was offered.” Id. at 22. The First
Circuit commented that the impossibility defense could not have succeeded “on the present
facts”—but not as a matter of wire-fraud law; the defendants’ scheme simply was not impossible
because, although the legislator targeted by the scheme had recused himself from voting on
relevant matters, he could nevertheless “make things happen” without voting. Id. at 18, 22.


 AMERICAS 102774847                                7
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 8 of 10



agent. See 1st Cir. Pattern Jury Instructions § 4.18.371(a) cmt.10 (conspiracy requires “at least two

conspirators,” and “government agents do not count”). The government responds that “all of

[Wilson’s] actions formed part of a single course of conduct,” and that Wilson was part of “a single

conspiracy that included co-conspirators besides Wilson and Singer.” Opp’n 14. Neither argument

holds water.

          First, it is plain on the face of the Indictment that Wilson retained Singer twice, for two

engagements. Indictment ¶ 225. The first engagement achieved its purpose with Wilson’s son’s

admission to USC in 2014. Indictment ¶¶ 234-36; see SEC v. Papa, 555 F.3d 31, 36 n.3 (1st Cir.

2009) (“[A] conspiracy generally ends . . . after the central criminal purpose has been

accomplished.”). Singer and Wilson only began to negotiate the second engagement 4.5 years

later. Indictment ¶ 238. The two engagements did not “form[] part of a single course of

conduct,” because neither was “necessary or advantageous to the success of [the other],” and

because no one could have thought the two “aspects . . . interdependent.” United States v.

Pappathanasi, 383 F. Supp. 2d 289, 296 (D. Mass. 2005).

          Second, as discussed supra and in a separate, joint motion (ECF No. 1032), the

government’s insistence that Wilson belonged to a nationwide conspiracy is false, implausible,

and belied by the Indictment. Even in response to Wilson’s motion, the government does not

identify any individual—other than Singer—with whom, in the government’s view, Wilson

reached an illegal agreement in connection with the Wilson daughters’ college applications. And

after Singer began to cooperate with the Government in September 2018, he “do[es] not count”

as a coconspirator.

          Finally, the government distorts both text and context in its assertion that 2018-2019

communications illuminate Wilson’s intentions concerning his son’s 2013 application to USC.

Opp’n 16. The context to those calls includes (a) the government’s demand that Singer must

 AMERICAS 102774847                                 8
          Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 9 of 10



change his message in calls with parents, to create prosecution-usable evidence different from

Singer’s prior discussions with parents such as Wilson (ECF Nos. 1104, 1184); and (b) the

critical, unrecorded “kick off” call in which Singer told Wilson that the plan for the Wilson

daughters would be legitimate, and—with the university’s consent—could involve “side door”

donations for non-college-level athletes. See ECF No. 972-43; ECF No. 1184. As for the text of

the calls, it is untrue that “Singer made it explicit to Wilson [in 2018-2019] that his daughters

would be presented as fake athletic recruits.” Opp’n 16. Singer was actually careful to say

nothing explicit that would alert Wilson to potential illegality. Thus, when Singer stated that the

Wilson daughters could be “on the team” in non-playing roles, such as “manager,” this plan

made sense—particularly given the “kick off” call—precisely because it would not require the

daughters to be “fake athletes.” See Indictment ¶¶ 238-39.

          The Court should strike paragraphs ¶¶ 238-44 as surplusage.

                                            CONCLUSION

          The Court should: try Wilson at severed, one-defendant trial; dismiss Counts Six, Eight,

Nine, Eleven, and Twelve; and strike paragraphs 238-44 from the Indictment.




 AMERICAS 102774847                               9
         Case 1:19-cr-10080-NMG Document 1202 Filed 05/15/20 Page 10 of 10



 Respectfully submitted,

 John Wilson,

 By his Counsel,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                   Andrew E. Tomback (pro hac vice)
 Yakov Malkiel (BBO # 689137)                     WHITE & CASE LLP
 WHITE & CASE LLP                                 1221 Avenue of the Americas
 75 State Street                                  New York, NY 10020
 Boston, MA 02109-1814                            Telephone: (212) 819-8428
 Telephone: (617) 979-9310                        andrew.tomback@whitecase.com
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com



                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                             /s/ Michael Kendall
                                             Michael Kendall




 AMERICAS 102774847                            10
